DETAILED ACTION

Allowable Subject Matter
Claims 12, 14-17, 19, 20, 22-29, and 31-35 are allowed.

The following is an examiner’s statement of reasons for allowance: Yokota (US 2014/0083789), Takahashi et al (US 2013/0099088) and Fukaya et al (2013/0037372) teach an engine having a crankcase with an electrical motor that is a starter situated on the crankcase.  Zauner et al (US 2008/0173170) teaches an engine having a crankcase with an electrical motor that is a generator situated on the crankcase.  Dooley (US 2010/0283242) teaches a voltage converter that provides a conversion of low voltage to high voltage for an electric motor.  Buck (US 2014/0090620) teaches an internal combustion engine having an electric starter motor on an exhaust gas side of a crankcase and a hydraulic pump that is situated below the starter motor.  Shiraaishi (US 2015/0101576) teaches an engine having an electric motor that utilizes a motor mount to fasten the electric motor to the engine.  Yukawa et al (US 2016/0290304), Nishikiori et al (US 2013/0239917) and Nefcy et al (US 2014/0373676) teach a voltage converter that is used in an engine vehicle.  Neu et al (US 2008/0210193) teaches a crankcase having a front face wherein components can be mounted.  The prior art does not teach nor render obvious an internal combustion engine having an electric motor situated on a crankcase, a front plate connected to a front face of the crankcase, a high voltage converter, and wherein the electric motor is attached to the front plate by an adaptor unit fixed to the front plate as recited in independent claim 1, an internal combustion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747